Citation Nr: 9920134	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-05 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder, currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Mary Elizabeth Kopko, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO), mailed in October 1994, which denied 
the veteran's claim for an increased evaluation for 
posttraumatic stress disorder (PTSD), then evaluated as 10 
percent disabling.  Subsequently, in an August 1995 decision, 
the RO raised the evaluation for PTSD to 30 percent, 
effective March 14, 1994.  In a January 1998 decision, the RO 
raised the evaluation for PTSD to 70 percent, effective March 
14, 1994.

The veteran cancelled a videoconference Travel Board hearing 
which was scheduled for June 1998.  The record record 
indicates the veteran wished to have further opportunity for 
a hearing before a member of the Board.  However, given the 
decision herein, the veteran is not prejudiced by the lack of 
a hearing, and the Board proceeds with adjudication of the 
appeal.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the appeal.

2.  The veteran's PTSD has caused him virtual social 
isolation in the community and has rendered him demonstrably 
unable to obtain or retain employment from at least March 14, 
1994 until the present, with no likelihood of improvement in 
the foreseeable future.


CONCLUSION OF LAW

The schedular criteria for a 100 percent evaluation for PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the evaluation assigned for his 
post-traumatic stress disorder (PTSD) should be increased to 
reflect more accurately the severity of his symptomatology.  
As a preliminary matter, it is noted that the veteran's claim 
indicates an increase in severity of his service-connected 
disability, and is therefore a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 337, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In addition, the Board is satisfied that the record 
contains all evidence necessary for an equitable disposition 
of the veteran's claim on a schedular basis, and that, to 
this extent, the RO has fulfilled its duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Ratings Disabilities (rating schedule).  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1998).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1998).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (1998).

The Board notes that during the pendency of the veteran's 
claim, the regulations pertaining to the evaluation of mental 
disorders were amended, effective November 7, 1996.  See 61 
Fed. Reg. 52695-52702 (1996) (presently codified at 38 C.F.R. 
§§ 4.125- 4.130 (1998) (hereinafter referred to as 
"current" regulations).  The United States Court of 
Veterans Appeals (Court) has held that "where the law or 
regulation changes after a claim has been filed or reopened 
but before the ... judicial appeal process has been 
concluded, the version most favorable to appellant should and 
... will apply unless Congress provided otherwise or 
permitted the Secretary of Veterans Affairs (Secretary) to do 
otherwise and the Secretary did so."  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Court noted that this 
view comports with the general thrust of the duty-to-assist 
and the benefit-of-the-doubt doctrines.  Id.  In light of the 
foregoing, the Board will determine which of the current and 
former versions of the regulations is more favorable to the 
veteran's claim and will apply the more favorable version 
thereto.

The veteran served in Vietnam for fourteen months.  During 
this time he was exposed to a great deal of combat, and 
witnessed the deaths of two of his fellow soldiers.  He was 
wounded in action and was awarded the Purple Heart.

The claims file does not contain any treatment records for 
PTSD, and it unclear when the veteran's symptoms began.  He 
has not worked since 1975, when he was forced to leave his 
job due to repeated absences.  In September 1991, the veteran 
was adjudicated by the Social Security Administration (SSA) 
to be disabled.  The SSA determined that the claimant had a 
severe mental condition, rendering him incapable of 
performing substantial gainful activity.  The SSA's decision 
was based in part on a psychological evaluation of the 
veteran performed in June 1991 by Dr. Michael Fields, Ph.D. 
of Human Resource Associates.  Dr. Fields interviewed the 
veteran and administered a number of psychological tests.  
Dr. Fields assessed the veteran as being intensely anxious 
and disorganized, fearful, and mistrusting, with nonexistent 
level of confidence.  According to Dr. Fields, at the heart 
of the veteran's difficulty was the trauma he experienced in 
Vietnam which caused anxiety and guilt, as well as terrifying 
nightmares and flashbacks.  The veteran had an awkward, 
unstable social manner, with weak eye contact, and a broken, 
trembling voice.  He had trouble organizing his thoughts.  He 
appeared to on the verge of complete emotional collapse.  He 
was given diagnoses of PTSD, major depression, borderline 
intellectual personality disorder, and schizoid-paranoid 
personality disorder.  His Global Assessment of Functioning 
(GAF) score was 32.

The veteran had VA examinations in November 1992, August 
1994, and November 1997.  He consistently reported flashbacks 
and nightmares on a daily basis.  He also consistently 
reported no social involvement or interaction with family 
members or any other persons.  

For purposes of this evaluation, the most recent examination 
is most relevant.  In the November 1997 examination, the 
veteran did not have homocidal or suicidal ideation, however 
he did appear angry and his speech was intense during the 
November 1997 examination.  He had an intense and tangential 
thought process.  He re-experienced his stressors from 
Vietnam on a daily basis to a severe degree.  This affected 
his functioning.  He was well-oriented and able to maintain 
adequate hygiene.  He was depressed, hypervigilant and had 
heightened startle response.  He was unable to sleep.  He 
avoided anything that would remind him of Vietnam.  He was 
assigned a GAF score of 40.

In his June 1995 hearing, the veteran testified that he was 
living in a hotel since 1975, and that he stayed in his room 
all day, every day, except to heat his food in the hotel 
office or use the toilet.  He also had some periods of 
homelessness.  He had virtually no social interaction.  He 
had not seen his mother in over a decade.  His neighbor came 
to the door of his room to check on him occasionally.  He 
experienced stomach pain which he associated with his 
recollections of Vietnam.  He had nightmares every night of 
events in Vietnam, particularly from one night when one of 
his service buddies died due to shelling.  He could not fall 
back to sleep after having the nightmares.  He had stomach 
pain after the nightmares, and he would stop eating for days 
at a time to ease his stomach pain..

For the period of time prior to the effective date of the 
current regulations, only former regulations were applicable 
to the veteran's claim for an increased evaluation for PTSD.  
Rhodan v. West, 12 Vet. App. 55 (1998).  The Board finds that 
for the period of time after the effective date of the 
current regulations, a more favorable evaluation is reached 
under the former regulations, and therefore the veteran's 
disability will be evaluated in accordance with former 
regulations.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
313 (1991).  Under the former regulations, a 70 percent 
evaluation requires severe impairment in the ability to 
establish and maintain effective or favorable relationships 
with people; the psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation requires virtual isolation in the community, 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality, or demonstrable inability to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic 
Code (DC) 9411 (1996).  A veteran need only meet a single of 
the criteria for a 100 percent evaluation under former 
38 C.F.R. § 4.132, DC 9411, in order to be entitled to total 
compensation.  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

The record, including the evidence from the SSA proceeding, 
clearly shows that the veteran is unable to work due to 
emotional difficulties.  Furthermore, the veteran has had 
virtual isolation in the community for many years, pre-dating 
his June 1995 hearing.  As he had, at that time, had no 
family contact and no friends for a number of years, and left 
his hotel room only for basic necessities, prolonged social 
isolation was clearly evident.  Based on these conclusions, 
the Board finds that the veteran is entitled to 100 percent 
disability under former regulations for mental PTSD.



ORDER

A 100 percent evaluation for PTSD is granted subject to the 
statutory and regulatory provisions governing the payment of 
monetary benefits.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals


 

